The document captioned “Application for an order continuing the injunction granted by a panel of the United States Court of Appeals for the District of Columbia Circuit but vacated by that Court en banc, pending the timely filing of a petition for writ of certiorari and its consideration by this Court” was presented to The Chief Justice and by him referred to the Court. Treating the papers as an application for a stay, pending the timely filing and disposition of a petition for a writ of certiorari, the application is denied.
Mr. Justice Stevens would grant the stay.